Appeal by defendant from two judgments of the Supreme Court, Kings County (Ryan, J.), both rendered October 15,1979, convicting her of two counts of criminal sale of a controlled substance in the sixth degree, upon her pleas of guilty, and imposing sentences. Judgments affirmed. We have reviewed the record and agree with appellant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Accordingly, counsel’s request for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Hopkins, J. P., Gibbons, Rabin and Cohalan, JJ., concur.